Citation Nr: 1735745	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-03 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for hepatitis.

2. Entitlement to service connection for hepatitis residuals to include cardiovascular disease.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin K. Hastie, Sr. Attorney at law


WITNESSES AT HEARING ON APPEAL

Veteran, spouse

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran and his wife testified before the undersigned in a May 2017 hearing.  A hearing transcript is associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not appeal the December 2009 denial of his petition to reopen his hepatitis claim and new and material evidence was not received within one year of that decision.  He has since submitted new evidence pertinent to his claim.

2. The weight of the evidence is against finding current hepatitis infection or that ischemic heart disease and hypertension are residuals of in-service hepatitis.

3. The weight of the evidence is against finding in-service noise exposure related to current hearing loss disability.



CONCLUSIONS OF LAW

1. The December 2009 RO denial of reopening the claim for service connection for hepatitis became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

2. The criteria for an award of service connection for hepatitis residuals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In September 2011, the RO sent the Veteran a notification letter.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All identified, available medical records have been obtained and considered, including private medical records.  VA provided examinations for the Veteran's claims in August 1966, December 2011, January 2012, and December 2013.  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As such, the Board will proceed to the merits on the noted issues.

II. New and material evidence

Despite the fact that the RO considered the merits of the Veteran's claim for hepatitis and cardiovascular residuals in the January 2014 statement of the case, the question of new and material evidence is always one of first impression for the Board.  

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO originally denied service connection for hepatitis in a September 1966 rating decision.  The RO found that the Veteran had infectious hepatitis in service, for which he was hospitalized, but it resolved with no current disability.  The Veteran was provided a VA examination on in August 1966, to include laboratory testing.  Subsequently, the RO denied the Veteran's petition to reopen the service connection claim most recently in a December 2009 rating decision.  The Veteran was notified of his appellate rights, but he did not appeal or provide new evidence for his back claim until more than one year after the 2009 decision.  Therefore, the December 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.  

The evidence at the time of the December 2009 rating decision included service records, VA treatment records, VA examination, and statements from the Veteran.  Service treatment records show that the Veteran was hospitalized with hepatitis for 11 weeks in 1953.  He was again treated for hepatitis after service in April and May 1966.  Since the 2009 denial, the Veteran submitted an opinion dated March 2013 where Dr. GBN wrote that the hepatitis the Veteran had in service lead to vascular disease.  This opinion was not previously considered by agency decision makers and directly addresses a fact necessary to substantiate the claim: whether the Veteran has a residual disability from in-service hepatitis.  As such, new and material evidence has been received and the claim for hepatitis is reopened.  38 C.F.R. § 3.156(a).   

III. Service connection

The Veteran contends that his current heart and vascular disease are residuals of hepatitis infection in service.  He also asserts that his hearing loss is related to noise exposure in service or alternatively related to a stint placed in his neck.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to determine the etiology of a cardiovascular disability or hearing loss as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the evidence of record, the Board finds that the criteria for service connection for residuals of hepatitis have not been met.  See 38 C.F.R. § 3.303.

First, the Veteran does not have hepatitis currently.  As noted, service treatment records show he was hospitalized for infectious hepatitis from August to November 1953.  After service, he was again treated for acute, infectious hepatitis in April and May 1966.  The Veteran's brother and wife wrote to corroborate these instances of hepatitis infection and treatment.  The VA examiner in August 1966 determined that the Veteran experienced residual effects of infectious hepatitis manifested by abnormal LFT (liver function test).  

Current VA treatment records are silent for any treatment or positive testing for hepatitis.  Treatment notes from Dr. GBN in November 2011 and July 2012 show chronic hepatitis B moderate in severity, and under timing, the notes read "continuous years- had while in service."  It is unclear whether Dr. GBN was referring to the Veteran's history of hepatitis B or current hepatitis B.  Dr. GBN did not treat the Veteran for hepatitis.  The Veteran has also never claimed to have an active hepatitis infection currently.  During the December 2013 examination, the Veteran denied having treatment for hepatitis.  The examiner found no current signs or symptoms of hepatitis or liver disease.  From a review of the record, the examiner noted that the Veteran's liver function tests were normal.  Based on the evidence, the Veteran does not have hepatitis currently or within recent proximity to the filing of the petition to reopen.  Therefore, as the first element is not met, service connection for hepatitis infection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that a veteran is not entitled to compensation simply because he had a disease or injury while on active service; such incidents must have resulted in disability).

Alternatively, the Veteran claims cardiovascular disability as a result of in-service hepatitis.  Given the above history, the evidence shows that the Veteran was treated for hepatitis in service and again in 1966.  VA treatment records and the December 2013 examination show he has hypertension, coronary artery disease s/p myocardial infarction, aortic valve replacement, and atrial fibrillation.  In a March 2013 letter, Dr. GBN wrote that the Veteran's vascular disease is more likely than not caused by his chronic hepatitis infections.  He explained that the Veteran was diagnosed with an old diaphragmatic inferior myocardial infarction 20 years prior that was unknown to him, he contracted chronic hepatitis B and was hospitalized for two months while in the Army, and medical literature documents that hepatitis may cause severe coronary artery disease and large vessel and cerebral artery disease.  

The December 2013 examiner reviewed the evidence, disagreed with Dr. GBN, and concluded that the Veteran's ischemic heart disease and hypertension were less likely than not related to service or in-service hepatitis.  The examiner explained that while current medical literature suggests hepatitis may be associated with increased risk of atherosclerosis, the Veteran has other major risk factors more likely to cause heart disease such as hypertension and diabetes.  Further, current medical literature does not support hepatitis as a cause of hypertension.  The examiner found no signs or symptoms of liver disease and noted that in 2008, the Veteran had a fatty liver but his liver function tests were normal.  Such findings show no systemic or lasting effect from the prior hepatitis infection.  The Board finds the examiner's opinion more probative than Dr. GBN's opinion as it is supported by laboratory findings and medical research.  The greater weight of the evidence is against finding in-service hepatitis resulted heart disease or hypertension.  Service connection for cardiovascular disease as a residual of hepatitis is denied.  See 38 C.F.R. § 3.303.  The Board notes that the Veteran's January 2014 Form 9 only substantiated the appeal for residuals of hepatitis and hearing loss.  He did not substantiate the appeals of service connection for hypertension and coronary artery disease on a direct basis.  

Next, after a review of the relevant evidence, the Board finds that the criteria for service connection for hearing loss have not been met.  See 38 C.F.R. § 3.303.

The Veteran has hearing loss disability currently.  The VA examiners in December 2011 and January 2012 recorded sensorineural hearing loss with auditory thresholds that satisfied VA's requirements for disability due to impaired hearing per 38 C.F.R. § 3.385.  As such, the evidence establishes the first element of service connection.  

However, the evidence does not show in-service noise exposure capable of resulting in hearing loss disability.  Service personnel records show that the Veteran was a cook in service.  See DD Form 214.  He reported the same military occupation in the December 2011 examination.  In his January 2014 substantive appeal, the Veteran wrote that he was exposed to weapons fire while cooking for soldiers that were firing weapons and noise exposure from pots and pans banging together in the kitchen.  There is nothing in the Veteran's personnel records or information provided by the Department of Defense on military occupational specialties (MOS) to suggest that the Veteran would have been exposed to acoustic trauma in his work as a cook.

During the December 2011 examination, the Veteran reported noise exposure from rifle ranges and working as a sheet metal fabricator before and after service.  The examiner opined that his hearing loss was less likely than not related to military service.  The examiner noted that the Veteran had normal whisper hearing tests at induction and separation from service but that type of test is no longer used clinically because it does not provide frequency-specific information or identify high-frequency hearing loss.  The examiner further noted the Veteran's MOS of cook as having a low probability of hazardous noise exposure, while his civilian occupational history was significant for noise exposure.  The examiner acknowledged the Veteran's reported military noise exposure but opined that the history of extensive and long-term civilian occupational noise exposure was the cause of hearing loss.  Additionally, the evidence shows that the Veteran did not develop hearing loss until decades after service.  Private treatment records from 2008, 2009, 2010, and 2011 were negative for hearing loss.  Indeed, they reflect upon review of systems, to include the ears, the Veteran denied decreased hearing. Similarly, at the Board hearing, the Veteran reported he started having hearing problems when a stint was placed in his neck years after service.  

The January 2012 examiner provided a positive opinion based on the Veteran's lay statements of hearing problems in service.  The Board finds this opinion inadequate for a variety of reasons.  Primarily, the examiner does not appear to have relied on the entire record.  He wrote that the Veteran's separation examination was not available, yet the record shows an examination from December 1953 with a normal whisper test.  The examiner also relied on the Veteran's report that hearing problems began in service; however, he testified at the Board hearing that he began having problems after a stint was placed in his neck.  Because the January 2012 opinion is based on an inaccurate factual premise, it holds little to no probative value and is outweighed by the December 2011 negative opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that an opinion based upon an inaccurate factual premise has no probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that the probative value of medical opinion evidence, among other factors, is based on whether a clinician was "informed of the relevant facts" and medical history in rendering a medical opinion).  

In sum, the weight of the probative, competent evidence is against finding hearing loss related to service, and service connection is not warranted.  See 38 C.F.R. § 3.303.  Any hearing loss potentially caused by the stint cannot be considered service-connected on a secondary basis, as the Veteran is not service-connected for a cardiovascular disability.  See 38 C.F.R. §§ 3.303, 3.310.



ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for hepatitis is granted.

Service connection for hepatitis and residuals is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


